Exhibit 10.2 EAGLE MATERIALS INC.AMENDED AND RESTATED INCENTIVE PLANNON-QUALIFIED DIRECTOR STOCK OPTION AGREEMENT This option agreement (the “Option Agreement” or “Agreement”) entered into between Eagle Materials Inc., a Delaware corporation (the “Company”), and (the “Optionee”), a director of the Company, with respect to a right (the “Option”) awarded to the Optionee under the Eagle Materials Inc. Amended and Restated Incentive Plan (the “Plan”), on August 4, 2016 (the “Award Date”) to purchase from the Company up to but not exceeding in the aggregate shares of Common Stock (as defined in the Plan) at a price of $81.28 per share (the “Exercise Price”), such number of shares and such price per share being subject to adjustment as provided in the Plan, and further subject to the following terms and conditions: 1. Relationship to Plan.
